Exhibit CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Yearly Report of Confederate Motors, Inc. (fka French Peak Resources, Inc.) (the “Company”) on Form 10-K for theyear endingNovember 30, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Ruth Shepley, Chief Executive Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Yearly Report on Form 10-K for theyear endingNovember 30, 2008, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Yearly Report on Form 10-K for theyear endingNovember 30, 2008, fairly presents, in all material respects, the financial condition and results of operations of Confederate Motors, Inc. Date:February 10, 2009 By: /s/ Ruth Shepley Ruth
